Petition for Writ of Habeas Corpus Denied and Memorandum Opinion filed
October 4, 2012.




                                           In The

                       Fourteenth Court of Appeals

                                     NO. 14-12-00855-CV

                      IN RE VALERIE UDOBAKU OJI, Relator


                             ORIGINAL PROCEEDING
                            WRIT OF HABEAS CORPUS
                        On Appeal from the 311th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2001-46524

                                  MEMORANDUM OPINION

       On September 19, 2012, relator, Valerie Udobaku Oji, filed a petition for writ of
habeas corpus in this Court. See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see also
Tex. R. App. P. 52. Relator alleges she is under illegal restraint from three orders
holding her in contempt for failure to pay child support.           Commitment has been
suspended.

       As to all three orders, relator claims the order is void because she was not given
notice of the hearing. The first order was purportedly signed November 11, 2010. The
entire order is not in the record, but on the first page the order states relator “appeared in
person and without counsel and announced ready for trial.” The second order was signed
March 3, 2011, and states relator appeared in person and by attorney. The third order,
signed April 13, 2011, states relator appeared in person and by attorney and that the
hearing was recorded by a court reporter. No record of the hearing was filed.

       The record before this court reflects relator was present. Nothing in the record
demonstrates a lack of notice. Moreover, the record does not reflect relator objected to a
lack of notice, challenged the jurisdiction of the trial court, or asked for a continuance.
See Ex parte Waldrep, 783 S.W.2d 332, 334 (Tex. App. -- Houston [14th Dist.] 1990,
orig. proceeding). The record does not demonstrate the lack of notice, if any, had an
adverse effect upon the relator’s ability to protect her interest or defend herself. See id.
Accordingly, relator has not established a denial of due process.

       Because relator has not established she is entitled to relief, we deny her petition
for writ of habeas corpus.

                                          PER CURIAM



Panel consists of Justices Frost, Christopher, and Jamison.




                                             2